NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 ANTHONY COLTON BAKER, Appellant.

                             No. 1 CA-CR 17-0313
                               FILED 12-5-2017


           Appeal from the Superior Court in Yavapai County
                        No. P1300CR201600847
                The Honorable Michael R. Bluff, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Nicole Farnum, Phoenix
Counsel for Appellant



                       MEMORANDUM DECISION

Chief Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge Lawrence F. Winthrop and Judge James P. Beene joined.
                             STATE v. BAKER
                            Decision of the Court

T H U M M A, Chief Judge:

¶1            This is an appeal under Anders v. California, 386 U.S. 738
(1967) and State v. Leon, 104 Ariz. 297 (1969). Counsel for appellant Anthony
Colton Baker has advised the court that, after searching the entire record,
she has found no arguable question of law, and asks this court to conduct
an Anders review of the record. Baker was given the opportunity to file a
supplemental brief pro se, but has not done so. This court has reviewed the
record and has found no reversible error. Accordingly, Baker’s convictions
and resulting sentences are affirmed.

                FACTS1 AND PROCEDURAL HISTORY

¶2             In June 2016, a police officer saw Baker driving erratically and
initiated a traffic stop. After routine questioning, the officer asked Baker
and his passenger where they were going. The officer became suspicious
because both Baker and passenger told him they did not know where they
were going. The officer asked Baker to exit the truck and then again asked
Baker again where he was going, at which point Baker said “I think you
know where we’re going.” Baker then said they were “going to Lacey’s
house;” the officer had prior knowledge about Lacey being connected to
drug-related issues. After another officer arrived, Baker consented to the
search of his truck and the officers found a bag of what appeared to be a
large amount of methamphetamine and a digital scale. When questioned,
Baker said “he was given a bag of methamphetamine to sell.”

¶3            Baker was arrested and charged by indictment with: (1)
possession of dangerous drugs (methamphetamine) for sale, a Class 2
felony and (2) possession of drug paraphernalia, a Class 6 felony. During a
three-day trial, the State offered testimony from the arresting officers as
well as a criminalist who analyzed the substance found in the bag in Baker’s
truck, opining it was 7.18 grams of methamphetamine.

¶4             After the State rested, Baker elected to testify, stating the
methamphetamine was for his personal use, not for sale. Baker also testified
the digital scale was to make sure he was getting the amount of the drug he
was paying for, not for use in selling the drug. On cross-examination, Baker
admitted to having a “problem” with methamphetamine and did not


1This court views the facts “in the light most favorable to sustaining the
verdict, and resolve[s] all reasonable inferences against the defendant.”
State v. Rienhardt, 190 Ariz. 579, 588-89 (1997) (citation omitted).



                                      2
                            STATE v. BAKER
                           Decision of the Court

dispute the amount of drug found in the vehicle or the presence of the scale
in his truck. Baker denied saying he was given the methamphetamine to
sell. One of the officers, however, had testified Baker told him that a friend
of his gave him a bag of “methamphetamine to sell” and the quantity of the
drug was consistent with possession for sale.

¶5             After the jury was instructed on the law and heard closing
arguments, they deliberated and unanimously found Baker guilty as
charged. Neither party chose to individually poll the jury and the jury
collectively confirmed these were the true verdicts.

¶6            Before sentencing, the superior court received a pre-sentence
report. At sentencing, Baker was given an opportunity to speak and the
court stated on the record the evidence and materials it considered and the
factors it found in imposing sentence. The court found no aggravating
factors and a mitigating factor of no prior felony convictions. The court
sentenced Baker to concurrent prison terms of five years for the possession
of dangerous drugs for sale conviction, and one year for the paraphernalia
conviction, appropriately awarding him 37 days presentence incarceration
credit.

¶7           This court has jurisdiction over Baker’s timely appeal
pursuant to Article 6, Section 9, of the Arizona Constitution and Arizona
Revised Statutes (A.R.S.) section 12-120.21(A)(1), 13-4031 and 13-4033(A).2

                               DISCUSSION

¶8            This court has reviewed and considered counsel’s brief and
has searched the entire record for reversible error. See State v. Clark, 196
Ariz. 530, 537 ¶ 30 (App. 1999). Searching the record and brief reveals no
reversible error. The record shows Baker was represented by counsel at all
stages of the proceedings and counsel was present at all critical stages. The
record provided also shows there was substantial evidence supporting
Baker’s convictions and sentences. From the record, all proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure,
and the consequences imposed were within the statutory limits and
permissible range.

                              CONCLUSION



2Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                      3
                             STATE v. BAKER
                            Decision of the Court

¶9            This court has read and considered counsel’s brief, and has
searched the record provided for reversible error and has found none. Leon,
104 Ariz. at 300; Clark, 196 Ariz. at 537 ¶ 30. Accordingly, Baker’s
convictions and resulting sentences are affirmed.

¶10            Upon filing of this decision, defense counsel is directed to
inform Baker of the status of the appeal and of his future options. Defense
counsel has no further obligations unless, upon review, counsel identifies
an issue appropriate for submission to the Arizona Supreme Court by
petition for review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Baker
shall have 30 days from the date of this decision to proceed, if he desires,
with a pro se motion for reconsideration or petition for review.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         4